MEMORANDUM **
Marleni Suyapa-Arias, a native and citizen of Honduras, petitions for review of *883the Board of Immigration Appeals’ (“BIA”) summary dismissal of her appeal of an Immigration Judge’s (“IJ”) order of removal entered in absentia and subsequent order denying reopening. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA’s summary dismissal for failure to file a brief to determine whether it was appropriate. See Vargas-Garda v. INS, 287 F.3d 882, 884 (9th Cir.2002). We deny the petition because Suyapa-Arias failed to file a brief with the BIA after indicating her intent to do so and her notice of appeal to the BIA did not indicate which facts were in contention or how the IJ erred. See Toquero v. INS, 956 F.2d 193, 195-96 (9th Cir.1992).
Suyapa-Arias’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *883courts of this circuit except as provided by Ninth Circuit Rule 36-3.